 544DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 3, International Brotherhood of Electrical Work-ers,AFL-CIOandHylan Electric Company, Inc.and Local 363, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case 29-CD- 136March 20, 1973DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLERAND MEMBERSJENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Hylan Electric Company, Inc.,hereinafter called the Company, alleging that Local3, International Brotherhood of Electrical Workers,AFL-CIO, herein called Local 3, violated Section8(b)(4)(D) of the Act. A hearing was held beforeHearing Officer Richard J. Roth on November 8,1972.Allpartiesappearingwere afforded fullopportunity to be heard, to examine and to cross-examine witnesses, and to adduce evidence bearingupon theissues.Thereafter,Respondent and theCharging Party filed briefs.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:I.THE BUSINESS OF THE COMPANYThe Company is a New York corporation engagedin all aspects of electrical work, including the buying,selling, renting, installing, repairing, and servicing ofelectric lights, appliances, fixtures and implements,motors and machines. During the 12 months preced-ing the hearing, the Company received electricalsupplies valued at $60,000 in direct shipments fromout-of-State suppliers.We find that the Company isengaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe Respondent, Local 3, International Brother-hood of Electrical Workers, AFL-CIO, and Local363, International Brotherhood of Teamsters, Chauf-iOn December 11, 1972, Respondent filed a motion seeking to quash theNotice of Hearing issued in the present case on the grounds that the issuefeurs,Warehousemen and Helpers of America(herein Local 363), are labor organizations within themeaning of the Act.III.THEDISPUTEA.Background and Factsof theDisputeMalone-Victoria Corporation has a contract for theconstruction of three garden apartment buildings at asite located at 101-111-121 Lyman Avenue, StatenIsland, New York. There is only one entrance to thesite at which all deliveries and employees enter for allemployers working on the project. In early June 1972Malone-Victoria employedHylan Electric as asubcontractor to perform electrical work on theapartments. On June 30, 1972, members of Local 3picketed the entrance with signs stating that areawage standards were not being maintained inconnection with the construction. Koziol, presidentofMalone-Victoria who was present at the time,asked that a Local 3 delegate be summoned. Whenthe Local 3 business representative, Tacvor, arrived,Koziol inquired about the picketing and informedhim there were no electricians on the job. Tacvorresponded by informing Koziol that he should selecthis subcontractors only from Local 3 contractors,and that if he failed to do so he would have "trouble"on the job. Tacvor then provided Koziol with thenames of two Local 3 contractors, and removed thepickets.Vaccaro, president of Hylan, met with aLocal 3 delegate at Local 3's office in July 1972 butdeclined to enter into any contract with that Unionon the grounds that the Company had a currentcontract with Local 363, International BrotherhoodofTeamsters, representative of its electricians.Thereafter, on August 18, 1972, Tacvor went to theconstruction site and informed Koziol there wouldbe "a problem" at the site due to Hylan's presence asa subcontractor. Local 3 began picketing the LymanAvenue site on August 21, 1972, and the picketsposted caused other laborers and mechanics torefrain from entering or working at the LymanAvenue project.B.TheWork in DisputeThe work indispute involves the installation ofelectricalwiring andotherelectrical equipment at agardenapartment construction site located at101-111-121 Lyman Avenue,Staten Island,NewYork.presented is moot, and that no jurisdictional dispute existsWe hereby denythat motion as lacking in merit202 NLRB No. 82 IBEW,LOCAL 3C.The Contentionsof thePartiesRespondent Local 3 contends that no jurisdictionaldispute exists in the present case since it has picketedthe Lyman Avenue site withsignswhich merely seekto assure that area wage standards will be observedon the apartment project. In this regard Respondentemphasizes that its picketsignsdid not identifyHylan Electric as the electrical contractor working atthe Lyman Avenue site.The Charging Party contends that a jurisdictionaldispute clearlyexistsin view of the demands madeby Tacvor, business representative of Local 3, uponthe general contractor that a subcontractor utilizingemployees represented by Local 3 perform electricalwork at the Lyman Avenue constructionsite,and thethreats by Local 3 that unless such a subcontractorwas used, there would be "problems" or "trouble" atthe project.D.Applicability of theStatuteBefore the Board may proceed to the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that (1) there is reasonable causeto believe that Section 8(b)(4)(D) has been violated,and (2) the parties have not agreed upon a methodfor the voluntary adjustment of the dispute.We find no merit in the contention of Respondentthat no jurisdictional dispute exists because it wasmerely seeking to preserve prevailing area standardsin insisting that a subcontractor utilizing Local 3employees be assigned the electrical installation workby the general contractor Victoria-Malone.2The demand by Respondent's business agent,Tacvor,uponKoziol,president of the generalcontractor, that a subcontractor utilizing employeesrepresented by Local 3 be assigned the electricalinstallation work at the Lyman Avenue site, and thethreat by Tacvor that otherwise there was going to betrouble on the job, negative the contention thatRespondent was merely seeking to preserve wagestandards and show a definite attempt to compel anassignment of the electrical work at the LymanAvenue project to Local 3. Moreover, the recordcontains no evidence that the parties have agreedupon any method for the voluntary adjustment ofwork disputes. Accordingly, we find that there isreasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that the disputeisproperly before the Board for determination underSection 10(k) of the Act.2The business agent of Local 3 admitted readily on cross-examinationthathe did not know what wage rate was being paid the electriciansemployed by Hylan at the Lyman Avenue construction site3N L R B vRadio &Television Broadcast Engineers Union, Local 1212,545E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.3 The Board hasheld that its determination in a jurisdictional disputeisan act of judgment based on common sense andexperience reached by balancing those factorsinvolved in a particular case.41.Collective-bargaining agreementHylan Electric Company employs electricians whoare members of Local 363 and has a current contractwith that labor organization through an employerassociation. It employs no electricians who aremembers of Local 3 and has no contract with thatUnion.2.Company and industry practiceAccording to William Vaccaro, president of HylanElectric, the nature of the work involved at theLyman Avenue project is the installation of electricwiring, feeders and control systems, service equip-ment, and fixtures to comprise a complete electricalsystem. He testified that electricians capable of suchwork in the Staten Island area generally are thosewho have completed a recognized 5-year apprentice-shipprogram.Vaccaro further testified that, al-though electricians in Local 3 may also meet thisrequirement, he regularly assigns such completeelectrical installation jobs to Hylan's own electriciansrepresented by Local 363, because they have beenperforming such duties in close association withhimself for about 12 years on Staten Island. In thisregard Vaccaro testified that he is a licensed masterelectrician and that he normally utilizes no interme-diate job superintendents in performing electricalinstallation work, relying instead upon the dedicationand industry of his employees and his own ability toscrutinize theirwork.The record contains noevidence that members of Local 3 possess any greaterskills or efficiency in performing electrical installa-tionwork than Hylan's electricians functioningunder Vaccaro.3.Economy and efficiencyThe record shows that the work involved at theLyman Avenue garden apartment project, namelythe installation of complete electrical systems includ-ingnecessary equipment, is a task which is byindustry and trade practice performed by journey-InternationalBrotherhood of ElectricalWorkers,AFL-CIO [ColumbiaBroadcastingSystem],364 U S 5734International Associationof Machinists, Lodge No 1743, AFL-CIO (JA Jones Construction Company),135 NLRB 1402 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen electricians who have completed a 5-yearapprenticeship program. Vaccaro, president of HylanElectric, contends that his own qualifications as alicensed master electrician enabling him to check hisown projects daily without the need of intermediatesuperintendents and a working relationship betweenhimself and electricians who have worked with himfor from 10 1/2 to 12 years assure a productionfactor which is more favorable than he could expectto achieve utilizing Local 3 members at the LymanAvenue location.ConclusionsUpon consideration of all the pertinent factors inthis case, we shall affirm Hylan's assignment of thedisputed work to its own electricians represented byLocal 363. In doing so in a situation whereelectricians of Local 363 and Local 3 have equallyqualified journeymen electricians under trade ap-prenticeship programs, we give weight to the Compa-ny's already established collective-bargaining agree-ment with Local 363 as representative of its journey-man electricians, to the long employment relation-ship existing between Vaccaro and a number ofelectricianswho have worked under his personaldirection as a master electrician on a number ofStaten Island projects over a period of from 10 to 12years, and to the economy and efficiency inherent inVaccaro'sown ability to manage his - electricalcontractingwithout intermediate superintendents.We find in the present record no reason to disturbthe Company's assignment of the disputed work toitsown journeyman electricians.5 In making thisdetermination, we are assigning the disputed work tothe employees of the Company who are representedby Local 363 but not to that union or its members.Our present determination is limited to the particularcontroversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Employees of Hylan Electric Company, Inc.,who are currently represented by Local 363, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, are entitled toperform the work of installing electrical wiring andother electrical equipment at a construction sitelocated at 101-111-121, Lyman Avenue, StatenIsland, New York.2.Local' 3, International Brotherhood of Electri-calWorkers, AFL-CIO, is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act to forceor require Hylan Electric Company, Inc., to assignthe above-described electrical work to employeesrepresented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local 3, InternationalBrotherhood of Electrical Workers, AFL-CIO, shallnotify the Regional Director for Region 29, inwriting, whether or not it will refrain from forcing orrequiring Hylan Electric Company, Inc., by meansproscribed by Section 8(b)(4)(D) of the Act, to assignthework in dispute to employees represented byLocal 3, International Brotherhood of ElectricalWorkers,AFL-CIO, rather than to employeesrepresented by Local 363, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America.5Local 3, International Brotherhoodof ElectricalWorkers, AFL-CIO(Todd Electric Corp),158 NLRB 410